                      Case 2:18-cv-01360-NJK Document 69-1 Filed 10/30/19 Page 1 of 1




                 1

                 2

                 3

                 4

                 5

                 6

                 7                               UNITED STATES DISTRICT COURT
                 8                                       DISTRICT OF NEVADA
                 9
                       ALLEGIANT AIR, LLC,                                       Case No.: 2:18-cv-01360-NJK
                10
                               Plaintiff(s),                                                 Order
                11

                12     v.

                13     INTERNATIONAL BROTHERHOOD
                       OF TEAMSTERS, AIRLINE DIVISION,
                14     et al.,
                15             Defendant(s).

                16

                17          Pending before the Court is the parties’ joint request for a 14-day stay to allow them to

                18   finalize and execute a settlement agreement that will dispose of all the claims in this case. Good

                19   cause having been shown, the parties’ request is GRANTED. The parties shall file, no later than

                20   November 8, 2019, either a joint request to resolve this matter or a status report regarding the

                21   parties’ settlement efforts. If the parties do not resolve this matter, Allegiant Air, LLC’s reply in

                22   support of its Renewed Motion to Dismiss (Dkt. #66) shall be due by November 18, 2019.

                23          IT IS SO ORDERED.

                24                  October 30, 2019
                            Dated: ________________

                25                                                                _____________________________
                                                                                  Nancy J. Koppe
                26                                                                United States Magistrate Judge
                27

                28
JACKSON LEWIS P.C.
    LAS VEGAS
